Corrected Notice of Allowability
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2022 was filed after the mailing date of the Notice of Allowability on 2 August 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 24 May 2022 have been fully considered and they are persuasive. 
Sirotkin et al. (US 2018/0007212) listed in the IDS filed on 24 August 2022 discloses “sending, by eNB, report including usage of individual bearers along with an associated RAT type when per-RAT usage limits are met to CDF/OCS via MME” (¶¶¶ [0054], [0059], [0062]).
Jung et al. (US 2018/0317118) listed in the IDS filed on 24 August 2022 discloses “The eNB 913 transmits an E-RAB separation indication message to the MME 917 (at operation 943). The E-RAB separation indication message may information about an E-RAB in which a uplink and a downlink to which different RATs are applied are transmitted, e.g., an E-RAB ID, a transport layer address, and a DL GPRS tunneling protocol (GTP) tunnel endpoint ID (TEID). That is, the E-RAB separation indication message may include E-RAB to be separated {E-RAB ID, transport layer address, DL GTP TEID}, and E-RAB not to be modified {E-RAB ID, transport layer address, DL GTP TEID}. Finally, the E-RAB separation indication message indicates that the SGW 919 will generate a new downlink S1 bearer through the AP 915, transfer a downlink IP flow through the newly generated downlink S1 bearer, and receive a uplink IP flow through an existing S1 bearer. Here, it will be noted that the E-RAB separation indication message may include parameters of the same format with an E-RAB modification indication message defined in a 3GPP dual connectivity standard, however, the E-RAB modification indication message may be different in an aspect that an existing E-RAB which passes an LTE mobile communication system is removed, and a uplink IP flow and a downlink IP flow are transferred through a newly generated E-RAB” (¶ [0141]).
The combination of elements recited in the claims is not taught or suggested by the prior arts of the record and above either alone or in combination. An updated search has been performed and no prior art has been found that teaches the combination of elements present in the claims. Thus, the claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/Primary Examiner, Art Unit 2466